         Case 1:15-cv-00049-WMS-HKS Document 109-1 Filed 09/19/19 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________________

DARCY M. BLACK
                                                            APPENDIX TO PLAINTIFF’S
                         Plaintiff,                         COUNTER-STATEMENT OF
v.                                                          CONTESTED MATERIAL
                                                            FACTS
BUFFALO MEAT SERVICE, INC., doing business
as BOULEVARD BLACK ANGUS, also known as                     15-CV-00049 WMS-HBS
BLACK ANGUS MEATS, also known as
BLACK ANGUS MEATS & SEAFOOD,
ROBERT SEIBERT,
DIANE SEIBERT,
KEEGAN ROBERTS,

                   Defendants.
________________________________________________


     EX.                                     DESCRIPTION

     1          Declaration of Darcy M. Black dated September 18, 2019

     2          Excerpts from EBT of Darcy M. Black taken on January 23, 2018

     3          Excerpts from Continued EBT of Darcy M. Black taken on October 8, 2018

     4          Excerpts from EBT of Diane Seibert taken on January 4, 2018

     5          Excerpts from EBT of Robert Seibert taken on January 10, 2018

     6          Excerpts from EBT of Keegan Roberts taken on January 12, 2018

     7          Excerpts from EBT of Deborah Negrych taken on January 8, 2018

     8          Excerpts from EBT of Jamie LaPress taken on January 5, 2018

     9          Excerpts from EBT of Sean Round taken on November 20, 2017
 Case 1:15-cv-00049-WMS-HKS Document 109-1 Filed 09/19/19 Page 2 of 6




10      Excerpts from EBT of Mark Leible taken on January 22, 2018

11      Excerpts from EBT of Thomas Howells taken on February 9, 2018

12      Excerpts from EBT of Patrick Howells taken on February 19, 2018

13      Excerpts from EBT of Raelean Rush a.k.a. Raelean McGee taken on May 20,
        2019
14      Complaint filed January 15, 2015 (Dkt. 1)

15      Defendants’ Answer to Charge of Discrimination, dated January 29, 2011,
        signed by Robert Seibert and Diane Seibert, Owner/Bookkeeper (5 pp.)
        (DEF0131-DEF0135)
16      Keegan Roberts Employment Application dated October 24, 2000, W-4
        form signed November 16, 2001 (4 pp.) (DEF0163-DEF0164; DEF0197-
        DEF0198)
17      Keegan Roberts Payroll Pre-Checkwriting Report for pay periods May 23,
        2005 – May 29, 2005 (DEF0661) and June 5, 2005-June 12, 2005 (2 pp.)
        (DEF0673)
18      Documents printed from http://bameatsdeerprocessing.com dated January 9,
        2018 (2 pp.) (Not Bates)
19      Notice of Appearance of Randolph C. Oppenheimer and Stacey L. Moar for
        Respondent, Black Angus Meats, before the U.S. Equal Employment
        Opportunity Commission, Charge No. 525-2010-55217, dated December 12,
        2001
20      Complete List of Employees with name, race, gender, date of hire, salary
        history, position and date of termination (if applicable) from 2008 to present
        attached as Exhibit B to Defendants’ Supplemental Statement of Position to
        EEOC (7 pp.) (DEF0049-DEF0055)
21      Chamber of Commerce of the Tonawandas bills for payment of health
        insurance premiums, billing periods 10/1-12/31/2005, 7/1-9/30/2006, and
        10/1-12/31/2007l; BlueCross BlueShield of Western New York bill for
        health insurance premiums, dated June 12, 2008 (DEF3830-3833)
22      Deborah Negrych Payroll Pre-Checkwriting Report for pay periods
        December 5, 2006-December 10, 2006 (DEF1240) and December 11, 2006-
        December 11, 2006 (2 pp.) (DEF1247)
23      Franklin Bennett Payroll Pre-Checkwriting Report for pay period December 13,
        2010 – December 13, 2010 (1 p.) (DEF2676)


                                         2
 Case 1:15-cv-00049-WMS-HKS Document 109-1 Filed 09/19/19 Page 3 of 6




24      Sean Round Payroll Pre-Checkwriting Report, pay period February 19, 2007 -
        February 19, 2007 (1 p.) (DEF1307)
25      Darcy Hoefert Payroll Pre-Checkwriting Report for pay periods December 26,
        205-January 1, 2006 (DEF0883) and January 2, 2006-January 8, 2006 (2 pp.)
        (DEF0890)
26      Darcy Hoefert Payroll Pre-Checkwriting Report for pay periods December
        18, 2006-December 24, 2006 (DEF1253-1254) and December 25, 2006-
        December 31, 2006 (3 pp.) (DEF1260)
27      Sean Round Payroll Pre-Checkwriting Report for pay periods
        March 5, 2007 – March 12, 2007 (DEF1331) and March 13, 2007-
        March 19, 2007 (2 pp.) (DEF1339)
28      Sean Round Payroll Pre-Checkwriting Report for pay periods May 27,
        2007-June 3, 2007 (DEF1418) and June 4, 2007-June 10, 2007 (2 pp.)
        (DEF1425)
29      Sean Round Payroll Pre-Checkwriting Report for pay periods September
        3, 2007 – September 9, 2007 (DEF1523) and September 10, 2007 –
        September 17, 2007 (2 pp.) (DEF1536)
30      Darcy Hoefert Payroll Pre-Checkwriting Report for pay period May 9, 2005 –
        May 15, 2005 (2 pp.) (DEF0648-DEF0649)

31      Darcy Hoefert Payroll Pre-Checkwriting Report for pay periods April 30,
        2007 – April 30, 2007 (DEF1383) and May 1, 2007 – May 6, 2007 (2 pp.)
        (DEF1397)
32      Darcy Hoefert Payroll Pre-Checkwriting Report for pay periods July 21,
        2008 – July 28, 2008 (DEF1795) and July 29, 2008-August 3, 2008 (2
        pp.) (DEF1802)
33      Darcy Black Payroll Pre-Checkwriting Report for pay periods May 25, 2009 –
        May 31, 2009 (DEF2127) and June 1, 2009-June 7, 2009 (2 pp.) (DEF2133)
34      Sean Round Payroll Pre-Checkwriting Report for pay periods January 18,
        2010 – January 24, 2010 (DEF2355) and January 25, 2010 through January
        31, 2010 (2 pp.) (DEF2361)
35      Thomas Howells Payroll Pre-Checkwriting Report for pay period January 24,
        2005-Janaury 30, 2005 (1 p.) (DEF0576)
36      Thomas Howells Payroll Pre-Checkwriting Report for pay periods January 1,
        2007- January 7, 2007 (DEF01270-DEF1271) and January 8, 2007 – January
        14, 2007 (3 pp.) (DEF1277)
37      Thomas Howells Payroll Pre-Checkwriting Report for pay periods January 21,
        2008-Janaury 27, 2008 (DEF1608) and January 28, 2008 – February 3, 2008
        (2 pp.) (DEF1616)

                                        3
 Case 1:15-cv-00049-WMS-HKS Document 109-1 Filed 09/19/19 Page 4 of 6




38      Thomas Howells Payroll Pre-Checkwriting Report for pay periods
        October 12, 2008-October 19, 2008 (DEF1889) and October 20, 2008 –
        October 26, 2008 (2 pp.) (DEF1896)
39      U.S. District Court for the Western District of New York, Civil Docket for
        Case #: 1;15-cv-0049-WMS-HBS, printed September 15, 2019
40      Defendants’ Answer filed April 17, 2015 (Dkt. 8)

41      Darcy Hoefert Employment Application dated May 5, 2005 (DEF0041-
        DEF0042); Social Security Card and New York State Driver’s License
        (DEF0045); Letter from Darcy Black to Bob and Diane regarding two
        week notice, dated May 19, 2010 (DEF0048) (4 pp.)
42      Mark Leible Payroll Pre-Checkwriting Report for pay period December 27,
        2004-January 2, 2005 (1 p.) (DEF0514)
43      Mark Leible Payroll Pre-Checkwriting Report for pay periods November 20,
        2006-November 26, 2006 (DEF1226-DEF1227) and November 27, 2006-
        December 4, 2006 (4 pp.) (DEF1233-DEF1234)

44      Mark Leible Payroll Pre-Checkwriting Report for pay periods May 27, 2007 –
        June 3, 2007 (DEF1420-DEF1421) and March 2, 2009 – March 8, 2009 (3 pp.)
        (DEF2043)

45      Mark Leible Payroll Journal with for week ending August 28, 2011 (DEF2961)
        and week ending September 4, 2011 (2 pp.) (DEF2965)
46      BlueCross BlueShield of Western New York bill for health insurance premiums,
        dated July 10, 2011 (DEF3837)

47      Mark Leible Payroll Pre-Checkwriting Report for pay periods August 23, 2010-
        August 29, 2010 (DEF2563) and August 30, 2010-September 5, 2010 (2 pp.)
        (DEF2569)

48      Sean Round Payroll Journal for weeks ending September 2, 2012
        (DEF3116) and September 16, 2012 (2 pp.) (DEF3122)
49      Photograph taken at Darcy Black’s Wedding on March 21, 2009 of Patrick
        Howells (Bates 380)

50      William Frase Payroll Pre-Checkwriting Report for pay period July 20, 2009-
        July 26, 2009 (1 p.) (DEF2175)

51      Amigone Funeral Home, Inc., Obituary of Grace M. Frase, February 4, 2009

                                         4
 Case 1:15-cv-00049-WMS-HKS Document 109-1 Filed 09/19/19 Page 5 of 6




52      Deborah Negrych Payroll Pre-Checkwriting Report for pay period December
        27, 2004 – January 2, 2005 (1 p.) (DEF0514)
53      Deborah Negrych Payroll Pre-Checkwriting Report for pay periods May
        25, 2009 – May 31, 2009 (DEF2127-DEF2128) and June 1, 2009 – June
        7, 2009 (4 pp.) (DEF2133-DEF2134)
54      Christopher Howells Payroll Pre-Checkwriting Report for pay period February
        4, 2008-Febraury 10, 2008 (1 p.) (DEF1617)

55      Raelean Rush Payroll Pre-Checkwriting Report for pay periods December 18,
        2006 – December 24, 2006 (DEF1255) and December 25, 2006-December 31,
        2006 (2 pp.) (DEF1262)

56      Regina Rush Payroll Pre-Checkwriting Report for pay periods December 25,
        2006-December 31, 2006 (DEF1262) and January 1, 2007 – January 7, 2007 (2
        pp.) (DEF1269)


57      David Monolopolus Payroll Pre-Checkwriting Report for pay periods December
        5, 2005-December 11, 2005 and December 12, 2005-December 18, 2005 (2 pp.)
        (DEF0878; DEF0863)

58      Thomas Howells W-2 Report 2005 (1 p.) (DEF2702)

59      Thomas Howells W-2 Report 2006 (2 pp.) (DEF2712-DEF2713)

60      Thomas Howells W-2 2007 (1 p.) (DEF2722)

61      Thomas Howells W-2 Report 2008 (2 pp.) (DEF2735-DEF2736)

62      Thomas Howells W-2 Report 2009 (2 pp.) (DEF2750-DEF2751)

63      Thomas Howells W-2 Report 2010 (1 p.) (DEF2763)

64      Darcy Black Payroll Pre-Checkwriting Report for pay period May 17, 2010 –
        May 23, 2010 (1 p.) (DEF2465)
65      Raelean Rush Payroll Pre-Checkwriting Report for pay period July 4, 2005 –
        July 10, 2005 (1 p.) (DEF0708)
66      Raelean Rush Payroll Pre-Checkwriting Report for pay period April 6, 2009 –
        April 12, 2009 (1 p.) (DEF2086)

                                        5
 Case 1:15-cv-00049-WMS-HKS Document 109-1 Filed 09/19/19 Page 6 of 6




67     Regina Rush Payroll Pre-Checkwriting Report for pay period July 4, 2005 –
       July 10, 2005 (1 p.) (DEF0708)
68     Regina Rush Payroll Pre-Checkwriting Report for pay period February 15,
       2010-February 21, 2010 (1 p.) (DEF2384)
69     Jamie LaPress Payroll Pre-Checkwriting Report for pay period December
       27, 2004 – January 2, 2005 (2 pp.) (DEF0512-DEF0513)
70     Declaration of Josephine A. Greco, Esq. relative to Plaintiff’s Response in
       Opposition of Motion to Compel, filed April 17, 2018
71     Black Angus Meats and Seafood Deer Processing Expert Deer & Wild Game
       Butcher Services with Order Form (3 pp.)

72     Defendants' Amended Response to Plaintiff's First Set of Interrogatories dated
       February 12, 2018 and Verified by Diane Seibert, Keegan Roberts, and Robert
       Seibert February 12, 2018




                                         6
